Citation Nr: 9930065
Decision Date: 10/21/99	Archive Date: 12/06/99

DOCKET NO. 98-14 037               DATE OCT 21, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Boston, Massachusetts

THE ISSUES

1. Entitlement to service connection for disability manifested by
dizziness (diagnosed as vertigo).

2. Entitlement to service connection for headaches.

REPRESENTATION 

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD 

Peter C. Lenart, Associate Counsel

INTRODUCTION

The veteran served in the military from September 1942 to November
1945. The veteran's service included duty in the Asiatic Pacific
Theater during World War II.

In December 1997, the Department of Veterans Affairs (VA) Regional
Office (RO) in Boston, Massachusetts denied the veteran's claims
for service connection claims for Benign Paroxysmal Positional
Vertigo, claimed as dizziness, and headaches. The veteran timely
appealed to the Board of Veterans' Appeals (Board). The veteran's
claims are now before the Board for resolution.

FINDINGS OF FACT

1. Although there is no specific objective evidence of in-service
noise exposure or acoustic trauma, the veteran was likely exposed
to significant noise while stationed on Guam during World War II.

2. The predominant diagnosis for the veteran's dizziness appears to
be some form of vertigo, although questionable chronic
labyrinopathy and possible variant of Meniere's disease also have
been assessed.

3. There is competent medical evidence linking the veteran's
dizziness to his significant noise exposure in service.

4. There is no competent medical evidence of a nexus between
current headaches and any incident of service, to include any noise
exposure or headaches experienced therein.

2 -


CONCLUSIONS OF LAW

1. With resolution of all reasonable doubt in the veteran's favor,
service connection for disability manifested by dizziness
(diagnosed as vertigo) is warranted. 38 U.S.C.A. 1110, 5107 (West
1991); 38 C.F.R. 3.303, 3.304(b) (1998).

2. The veteran's claim for service connection for headaches is not
well grounded. 38 U.S.C.A. 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran indicates that, during service, he assisted in building
up the military facilities on Guam, and that he took a station
loading anti-aircraft guns in emergency situations. He claims that
his carpentry shop was located "about fifty feet from the line of
guns." The veteran states that the anti-aircraft guns were fired
almost every day, because gun crews needed to practice, and that
each battery included a quad-mounted "pom-pom gun." The veteran
reports that the noise from the constant firing caused him to
experience unbearable dizziness and headaches. He reports being
examined for these problems while in service, and indicates that
his treatment consisted of being ordered to stay in his barracks
for a week to rest; however, he acknowledges that he did not report
the existence of his ongoing medical condition during his
separation physical prior to his discharge.

The veteran's military personnel records indicate that he served in
the Navy during World War II. His commendations awarded during
service include the American Area Ribbon, the Asiatic Pacific
Ribbon with one Star, the Good Conduct Ribbon, and the World War 11
Victory Ribbon. Letters from the veteran and service records that
are of record in this case reveal that the veteran was stationed on
Guam where his Military Occupational Specialty (MOS) was that of
Carpenters Mate. The few

- 3 -

service medical records (SMRS) associated with the claims file
includes the report of a September 1942 induction examination and
the report of a November 1945 separation physical examination. None
of these records reflect any complaints or diagnosis of, or
treatment for, dizziness, headaches, or any ear problems.

Dr. Benjamin Matzilevich examined the veteran in August 1995 for
complaints of vertigo and headaches. The veteran reported his
history of this problem since service, and informed Dr. Matzilevich
of his exposure to considerable gunfire while in the military. Dr.
Matzilevich diagnosed the veteran with questionable chronic
labyrinopathy, secondary to intense noises experienced during World
War II.

The veteran underwent an otoneurological evaluation by Dr. Jules
Friedman at Braintree Hospital in December 1995. Dr. Friedman also
evaluated the veteran in May 1996, and November 1996. Dr. Friedman
concluded that the veteran experienced paroxysmal positional
vertigo, and stated that this condition had been the basis for the
veteran's symptoms of dizziness for some time. Dr. Friedman noted
that this condition is a "notoriously relapsing problem." The
veteran reported his history of dizziness since service and also
reported his exposure to noise from artillery pieces to Dr.
Friedman. However, the records provided by Dr. Friedman reflect no
opinion as to the etiology of the condition.

Dr. John Oas, a specialist in otoneurology, examined the veteran in
June 1997. Dr. Oas indicated that the veteran's history "is quite
straightforward, that episodes of positional vertigo began while he
was in the service in Guam in 1944/1945 being bombed almost daily
by the Japanese." Dr. Oas stated that the veteran's history is
highly suggestive of a condition called benign paroxysmal
positional vertigo (BPPV). Dr. Oas noted that this condition of the
inner ear can result from trauma, including trauma to the ear that
can happen during bombing. Dr. Oas noted that it is
"extraordinarily unusual for a 23-year-old man (the age [the
veteran] was when he had his first attack) to have BPPV from any
other cause than trauma." Dr. Oas stated that "there is clear and
proximate reason to suggest that bombing exposure during World War
II lead to an inner ear condition that has persisted ever since."

- 4 -

Dr. Oas also diagnosed the veteran with mixed migraine and
cervicogenic headaches, with the migraine aspects being less
active, and the cervicogenic aspects being more active at the time
of the examination. Dr. Oas did not comment on the etiology of the
veteran's headaches.

The veteran underwent a VA examination in August 1997. The veteran
reported being exposed to considerable acoustic trauma while in
service due to gunfire. He also reported that he had experienced
"dizzy spells" for many years. The veteran also reported
experiencing recurrent headaches, for which he had been prescribed
Fiorinal. The veteran did not them complain of hearing impairment
or tinnitus. The examiner diagnosed recurrent vertigo and light-
headedness. The examiner concluded that the veteran's current
problems with vertigo initiated while the veteran was in the
service.

A second VA examiner who also examined the veteran in August 1997
noted the veteran's history of noise exposure, and prior diagnosis
of labyrinthitis, as well as his current complaints of headaches,
lightheartedness and dizziness. The examiner diagnosed the veteran
with chronic vertigo, and questioned whether this was a variant of
Meniere's disease; however, he did not comment upon the etiology of
the condition.

II. Legal Analysis

Service connection may be granted for disability due to injury or
disease incurred or aggravated by active service. 38 U.S.C.A. 1110
(West 1991); 38 C.F.R. 3.303(a) (1998). In order for a claim for
service connection to be well grounded, there must be competent
evidence (lay or medical, as appropriate) of (1) a current
disability; (2) an in-service injury or disease; and (3) a nexus
between the current disability and the in-service injury or
disease. Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza
v. Brown, 7 Vet. App. 498, 506 (1995).

The veteran's active duty service during World War 11 included
being stationed on Guam in 1944 and 1945. During this time, the
veteran alleges exposure to the loud

- 5 -

noise of constant antiaircraft fire, and indicates that the
antiaircraft guns were located fifty feet away from his duty
station in a workshop. The veteran also indicated that he
experienced headaches and dizziness when he was exposed to the
gunfire. His personnel records establish both his service in Guam
and his MOS of carpenter's mate in service.

Although there is no specific objective evidence of noise exposure,
or complaints, findings, or diagnosis of dizziness or headaches
reflected in the sparse SMRs of record, the Board accepts his
assertions of experiencing dizziness and headaches in service as
competent assertions of his symptoms, as the mere description of
these symptoms does not require medical expertise. See Espiritu v.
Derwinski, 2 Vet. App. 492, 494 (1992). The Board also accepts his
assertions of noise exposure as consistent with the circumstances
of his wartime service. See 38 U.S.C.A. 1154.

As regards the question of current disability, the Board notes
veteran has been diagnosed with various conditions, predominantly
vertigo (although a chronic labyrinthine disorder and a possible
variant of Meniere's syndrome also have been assessed), manifested
by dizziness. Although only two physician's have offered comment on
the etiology of the disability manifested by dizziness, both
physicians (a private doctor and a VA physician) have indicated the
existence of a medical nexus between the veteran's vertigo and his
in-service noise exposure. Such medical opinions, along with the
veteran's assertions of in-service noise exposure, and the
diagnoses of current disability, are sufficient to well ground the
claim for service connection for a disorder manifested by dizziness
(predominantly diagnosed as vertigo). The Board also notes that
there is no contrary evidence of record on the question of the
etiology of disorder. With resolution of all reasonable doubt in
the veteran's favor, the Board finds that service connection for
disability manifested by dizziness (diagnosed as vertigo) is
warranted. See 38 U.S.C.A. 5107(b).

As regards the veteran's claim for service connection for
headaches, however, the Board finds no similar basis for allowance.
Even accepting as credible the veteran's assertions that he
experienced headaches in service and thereafter, and acknowledging
the veteran's current private medical diagnoses of headaches (mixed

- 6 -

migraine and cervicogenic), it is significant that no physician has
offered an opinion as to the etiology of the veteran's headaches.
Hence, the veteran has not presented, nor indicated the existence
of, medical evidence of a nexus between his current headaches and
any incident of service, to include either noise exposure or
headaches experienced therein. While the Board does not doubt the
sincerity of the veteran's beliefs that a relationship between his
current headaches and service exists, as a layperson without
medical training or expertise, he is not competent to proffer a
medical opinion on a medical matter, such as the etiology of a
disability. Id. The Board emphasizes that evidence, and not just
allegations must support a well-grounded claim. See Tirpak v.
Derwinski, 2 Vet. App. 609, 611 (1992). In the absence of competent
evidence to support the claim, the claim for service connection for
headaches must be denied as not plausible. See Epps, Caluza, supra.

Since the veteran has not satisfied his initial burden of
submitting evidence sufficient to show that his claim for service
connection for headaches is well grounded, VA is under no "duty to
assist" him in developing the evidence pertinent to his claim. See
Epps, 126 F.3d at 1468. Moreover, the Board is aware of no
circumstances in this case that would put VA on notice that any
additional relevant evidence may exist that, if obtained, would
make his claim well grounded. See McKnight v. Gober, 131 F.2d 1483,
1485 (Fed.Cir. 1997).

The RO denied the veteran's claim on the same premise as the Board-
-as not well grounded. The RO also notified him in the July 1998
Statement of the Case (SOC) of the requirements to submit a well-
grounded claim. Clearly then, he is not prejudiced by the Board's
decision to deny his claim on the same basis. See Bernard v. Brown,
4 Vet. App. 3 84, 3 92-93 (1994). Also, the Board views its (and
the RO's) discussion as sufficient to inform him of the type of
evidence that is necessary to make his claim well grounded and
warrant full consideration on the merits. See Robinette v. Brown,
8 Vet. App. 69, 77-78 (1995). Hence, the VA has met its duty to
inform him of the evidence necessary to support his claim. See 38
U.S.C.A. 5103(a).

7 -

ORDER

The veteran's claim for service connection for disability
manifested by dizziness (diagnosed as vertigo), is granted.

As evidence of a well-grounded claim has not been submitted, the
veteran's claim for service connection for headaches, is denied.

JACQUELINE E. MONROE 
Member, Board of Veterans' Appeals



- 8 -



